DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants' arguments, filed 1/12/2021, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-16, 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a treatment , does not reasonably provide enablement for treating or alleviating all other symptoms for patients with COPD, Asthma-induced COPD or Asthma, or for any of the sequelae of symptoms for the full genus of all lung disorders and all lung injuries (including emphysema, bronchiectasis, chronic bronchitis, interstitial lung disease, alpha-1 antitrypsin emphysema (claim 12), lung injuries of claim 13, or the characteristics of claim 14 (excepting the symptoms for the conditions deemed enabled above).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Modifications to this rejection are necessitated by the amendments to incorporate one or more symptoms language, and to eliminate prevention.
The Examiner notes that the specific exemplary embodiments for the patients reported in the specification, having symptoms that improved (see listing below), are construed as embodiments that are enabled, for patients with the stated symptom of each stated lung condition.  However, the extension from this limited set of symptoms to all symptoms of all other lung disorders and lung injuries are not considered enabled, in view of the unpredictability in the field, the breadth of the claims, the lack of knowledge in the art about the claimed genus of symptoms, and state of the prior art, and the limited number of examples (relative to the breadth of the claims).  
The Examiner notes that the prior art, for the most part, relies on stem cells and or amniotic membrane being present to provide efficacy in some treatment embodiments.  Removal of these components, thought to be active, results in a fluid, 
Applicant claims A method of treating or alleviating one or more symptoms of a lung disorder or injury comprising administering to the lung of a subject a sterile filtered de-cellularized human amniotic fluid (D-HAF) devoid of all amniotic stem cells, amniotic membrane particulate matter, chorion particles, and other undissolvables, and which is not heat-treated, chemical-treated, or irradiated, in an amount effective to treat or alleviate one or more symptoms of the lung disorder or injury.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation  (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  These factors include the following:
a) Breadth of the claims.  The claims are broad in terms of lung disorders and lung injuries that are encompassed by generic and alternative species.  
Among lung disorders are conditions of claim 12, as well as:
Asbestosis
Asthma
Bronchiectasis
Bronchitis

Chronic Obstructive Pulmonary Disease (COPD)
Common Cold
COVID-19 - Coronavirus
Croup
Cystic Fibrosis
Hantavirus
Idiopathic Pulmonary Fibrosis
Influenza
Lung Cancer
Pandemic Flu
Pertussis
Pleurisy
Pneumonia
Pulmonary Embolism
Pulmonary Hypertension
Respiratory Syncytial Virus (RSV)
Sarcoidosis
Sleep Apnea
Spirometry
Sudden Infant Death Syndrome (SIDS)
Tuberculosis
Work-Related Asthma 

Further, there are series of known symptoms associated with each known lung disorder or lung injury.  For instance, several lung disorders are known to be associated with the following different groups of symptoms:
Signs and symptoms of COPD may include:
Shortness of breath, especially during physical activities
Wheezing
Chest tightness
A chronic cough that may produce mucus (sputum) that may be clear, white, yellow or greenish
Frequent respiratory infections
Lack of energy
Unintended weight loss (in later stages)
Swelling in ankles, feet or legs
The specification says nothing about treating or alleviating mucus producing cough, whatever the color, or wheezing or chest tightness, or respiratory infections, or weight loss or swelling in ankles, feet or legs.
Asthma signs and symptoms include:
Shortness of breath
Chest tightness or pain
Wheezing when exhaling, which is a common sign of asthma in children
Trouble sleeping caused by shortness of breath, coughing or wheezing
Coughing or wheezing attacks that are worsened by a respiratory virus, such as a cold or the flu
The specification says nothing about treating or alleviating chest tightness or pain, wheezing when exhaling, trouble sleeping, or the impact of cold or the flu on coughing or wheezing attacks.
Cystic Fibrosis symptoms include:
Very salty-tasting skin
Persistent coughing, at times with phlegm
Frequent lung infections including pneumonia or bronchitis
Wheezing or shortness of breath
Poor growth or weight gain in spite of a good appetite
Frequent greasy, bulky stools or difficulty with bowel movements
Male infertility
While it is possible that the examples providing improvement in cough or shortness of breath will also provide a basis for expectation of treatment impact for these two symptoms, the specification says nothing about treating or alleviating very salty-tasting skin, phlegm in persistent coughing, frequent lung infections, pneumonia, bronchitis, wheezing, poor growth or weight gain (the opposite of weight loss in COPD later stages), greasy, bulky stools, difficulty with bowel movements, or male infertility.
Symptoms of active TB include:
A cough that lasts more than three weeks
Loss of appetite and unintentional weight loss
Fever
Chills
Night sweats
While it is possible that the examples providing improvement in cough for certain patients will provide a basis for expectation of treatment impact of the cough symptom, the specification says nothing about loss of appetite or unintentional weight loss, fever, chills or night sweats.
Regarding lung injuries, there are many possible symptoms, dependent on the injury, For instance, symptoms of Pulmonary Contusion:
Pain and shortness of breath are the main symptoms. The pain is usually caused by injury to the chest wall (the ribs and chest muscle). Breathing is painful and difficult.
Review of the specification identified nothing about these symptoms, at least in the context of pulmonary contrusion.
Symptoms of punctured lung (pneumothorax) include the following symptoms:
chest pain that increases after coughing or taking a deep breath
shortness of breath
abnormal breathing
tightness in the chest
a rapid heart rate
pale or blue skin due to lack of oxygen
fatigue

Review of the specification identified nothing about these symptoms, at least in the context of collapsed/punctured lung.
Regarding chemical warfare agents (claim 13), symptoms of nerve agents include:

    PNG
    media_image1.png
    264
    1146
    media_image1.png
    Greyscale

To the extent that each can be considered associated with lung injury, the specification identifies nothing about these symptoms, at least in the context of a nerve agent causing the lung injury.
Clearly the amended claims are extremely broad for all of the symptomatic treatments and alleviations embraced.
The failure of the specification to address the whole host of symptoms delineated for the few examples above document that very large number of one or more symptoms are embraced by the claims, for which there is no reasonable basis for expectation of any treatment or alleviation of these symptoms, simply based on administering the recited D-HAF active material.  The skilled artisan would not have expected efficacy for the recited treatment or alleviation in the recited method for any of these symptoms, 
b) Nature of the invention.  The invention involves the administration of a sterile filtered de-cellularized human amniotic fluid (the age of the fetus when fluid is collected is not specified, nor is the health of the pregnant woman or child), purified and sterilized to correlate to claim 1 criterion. This active material is requires to treat and alleviate a substantial number of symptoms of all known lung disorders and lung injuries.  See delineation of some known lung disorders and lung injuries and associated sequelae of symptoms.  The claim requires each of these to be treated and/or alleviated by D-HAF administration to the lung of any subject.
c) State of the prior art.  The art in the field of D-HAF therapy to lungs where D-HAF has no amniotic stem cells, amniotic membrane particulate matter, chorion particles, or other undissolvables, demonstrated in use of treating, or alleviating of any, let alone all symptoms all lung disorders or lung injuries was not identified in the prior art by the Examiner.  While teachings are of Werber references, considered the closest prior art, are of record, the activity therein (including efficacy in treating COPD) is taught for D-HAF typically including stem cells or parts of stem cells, and/or membrane particulate matter.  It is not clear whether or not the further centrifugation and filtration, to correlate with the claim 1 criterion (removal of stem cells, chorion particles and other undissolvables), would modify relevant lung treating activity.
Tang et al. (“Excess soluble vascular endothelial growth factor receptor-1 in amniotic fluid impairs lung growth in rats: linking preeclampsia with bronchopulmonary dysplasia” 2012; Am. J. Physiol. Lung Cell. Mol. Physiol.; 302:L36-L46; 
d) Level of one of ordinary skill.  The level of skill in the art is high generally a MD or veterinarian degree, or a Ph.D degree with animal therapy expertise.  However, the high level of skill in the art is offset by the unpredictability and lack of knowledge about the claimed product being used generically for so many lung disorders and injuries, absent showing of efficacy outside of the effective examples of the instant specification.
e) Level of predictability in the art.  The art in the field of application of D-HAF formulations in treating lung disorders and lung injuries is unpredictable, as evidenced by Tang.  Typically, while a hypothesis may be set forth about extending efficacy from 
f) Amount of guidance presented by applicant.  Applicant presents a few examples involving treating individual patients with various degrees of COPD, asthma induced COPD and asthma, which had good responses to the claimed D-HAF treatment for a group of symptoms (but not for all known symptoms of each of these conditions), when administered via a vibrating mesh nebulizer.  While prophetic types of lung disorders and lung injuries are disclosed and claimed, in view of the unpredictability in the art, it is clear that simply naming these conditions is insufficient to enable the claimed uses, in this highly unpredictable field.  
g) Number of working examples.  Applicant presents several working examples, where various degrees of COPD, asthma induced COPD and asthma, resulted in good responses to the claimed D-HAF treatment, when administered via a vibrating mesh nebulizer.  There are 5 patients discussed in the specification, with improvement in a few symptoms each:
For C.T. (a patient 4 years with COPD) in C.T. (a patient 4 years with COPD);
1) alleviating poor skin color; 
2) alleviating shortness of breath;
3) reducing the number of coughing spells (alleviating the symptom of coughing spells);
4) Improvement in Clinical COPD Questionnaire scores;

For J.R., (a 9-year patient with COPD):
6) alleviating poor skin color;
7) Improved exercise capacity (alleviating exercise limitations); 
For M.R. (patient with Asthma-induced COPD):
8) reduced use of rescue inhaler;
9) treatment increasing exercise tolerance;
10) treatment improving walking ability;
11) alleviation of shortness of breath;
For B.B. (71-year old male with severe pulmonary disease, possibly COPD/reactive airway diseases):
12) alleviation of oxygen desaturation;
13) improved memory;
14) improved prolonged activity;
15) improved FEV1, PEF and reduction in CCQ score;
16) reduced oxygen supplementation
For D.S. (14-year old male with severe persistent asthma with acute exacerbations):
17) alleviation of rescue inhaler;
18) CT findings were consistent with significant lung function as a result of treatment.
However, there was no always shared improvement in a given symptom from one lung disorder compared to another.  For instance, there was no impact with certain 
	Given the analysis of the above factors which the Courts have determined are critical in determining whether a claimed invention is enabled, it must be concluded that the skilled artisan would have needed to have practiced undue and excessive experimentation, with little guidance from applicants, in order to practice the claimed invention.

Applicant argues:
Applicant respectfully traverses this rejection to the extent that it is applied to the claims as amended. 
Legal Standard 
The Court of Appeals for the Federal Circuit has described the legal standard for enablement under § 112, first paragraph, as whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation. See, e.g., Amgen v. Hoechst Marion Roussell 314 F.3d 1313 (Fed. Cir. 2003) and Genentech, Inc. v. Novo Nordisk A/S, 108 F3d at 165, 42 USPQ2d at 1004 (quoting In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). See also In re Fisher, 427 F.2d at 839, 166 USPQ at 24; United States v. Telectronics, Inc., 857 F.2d 778 (Fed. Cir. 1988); and In re Stephens, 529 F.2d 1343 (CCPA 1976). The fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation. M.I.T. v. A.B. Fortia, 774 F.2d 1104 (Fed. Cir. 1985). The adequacy of a specification's description is not necessarily defeated by the need for some experimentation to determine the properties of a claimed product. See Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F3d 956, 965-966 63 USPQ2d 1609, 1614 (Fed. Cir. 2002). In addition, a patent need not teach, and preferably omits, what is well known in the art. See Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), citing Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 U.S.P.Q. 481, 489 (Fed. Cir. 1984). Thus, information that is conventional or well-known to one of ordinary skill in the art need not be disclosed by the specification. 
Whether the disclosure is enabling is a legal conclusion based upon several underlying factual inquiries. See In re Wands, 858 F.2d 731, 735, 736-737, 8 USPQ2d 1400, 1402, 1404 (Fed. Cir.1988). As set forth in Wands, the factors to be considered in determining whether a claimed invention is enabled 
As noted in Ex parte Jackson, the test is not merely quantitative, since a considerable amount of experiment is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the invention claimed. Ex parte Jackson, 217 USPQ 804, 807 (PTO Bd. App. 1982). There is no requirement for examples. In re Borkowski, 422 F.2d 904, 57 C.C.P.A. 946 (C.C.P.A. 1970). Further, patent appellants are not required to disclose every species encompassed by their claims, even in an unpredictable art. In re Vaeck, 947 F.2d 488, (Fed. Cir. 1991). As set forth in Johns Hopkins Univ. v. CellPro Inc., 152 F.3d 1342, 1361, 47 USPQ2d 1705, 1714 (Fed. Cir. 1998), "the enablement requirement is met if the description enables any mode of making and using the invention" (emphasis added). 
Analysis 
Applicant thanks the Examiner for acknowledging that the specification is enabling for treating or alleviating COPD, Asthma-induced COPD, and Asthma. Office Action mailed October 29, 2020, page 4. 
Without making any admissions and solely to expedite prosecution, claim 1 is amended to recite a method of treating or alleviating one or more symptoms of a lung disorder or injury.
Applicant reserves the right to pursue indications beyond the scope of claim 1 as amended, supported by the present disclosure in one or more continuation and/or divisional applications. 
In addition to the embodiments specifically identified as enabled by the Examiner, Applicant maintains the all of the embodiments of claim 1 as amended are enabled under 35 U.S.C. § 112. 
The Claimed Genus of Treating or Alleviating One or More Symptoms of A Lung Disorder or Injury Is Enabled 
The claimed methods treat or alleviate one or more symptoms of a lung disorder or injury by providing growth factors, anti-inflammatory factors, and enzymes that condition the lung tissue and enhance healing of diseased or damaged pulmonary tissue such as pulmonary epithelium. The Specification explicitly describes routes of administration, dosages and dosing regimen necessary to treat or alleviate diseases, disorders, and injury of the lung (pages 47-52). 

Example 1 of the instant application shows restoration of function in severe Chronic Obstructive Pulmonary Disease (COPD) and Asthmatic COPD patients, to the extent they showed (i) significant reduction in CCQ (Clinical COPD Questionnaire) score, (ii) increase in exercise tolerance, and (iii) reduced dependency on supplemental treatment regimens (e.g., bronchodilators, and/or oxygen therapy), all within a short timeframe of 1-3 weeks following treatment. 
Example 2 of WO 2017218535 describes a study performed by the US military, treating soldiers with severe pulmonary burns. As described on page 63 of WO 2017218535: 
"The formulation was tested as a potential treatment for Military burn pit victims as there is currently no treatment. Three veterans, who had all been stationed for lengthy times in either Iraq or Afghanistan, were all young and otherwise healthy, but had lungs equivalent to that of 70 year old men. After the series of three treatments, they all had a complete resolution of symptoms and were back to exercising and other activities without wheezing. At two-month post- treatment evaluation, all three patients showed a complete resolution of all symptoms, and were able to substantially increase their exercise tolerance." 
(Emphasis added) 
Example 3 of WO 2017218535 describes the successful treatment of patients with pulmonary fibrosis using the claimed methods to administer Applicant's de-cellularized human amniotic fluid, resulting in less dependency on medication and external oxygen as well as increased exercise tolerance. 
Some exemplary symptoms shared by common lung disorders and injury ranging from chronic obstructive pulmonary disorders (COPD), asthma, emphysema, bronchiectasis, chronic bronchitis, interstitial lung disease, alpha-1 antitrypsin emphysema, and those caused by exposure to a toxic condition include tissue damage and/or inflammation in the lung tissue. One skilled in the art would understand from the Specification as filed that the D-HAF has the therapeutic properties for treating or alleviating inflammation, and/or promoting healing of damaged tissue of the lung. 
The Examiner cited Tang JR et al., Am J Physiol Lung Cell Mol Physiol. 2012 Jan 1;302(1):L36-46 ("Tang") for allegedly showing additional soluble VEGFR1 injected into amniotic sacs of pregnant Sprague-Dawley rats induced abnormalities of lung in pups. However, Applicant's de-cellularized human amniotic fluid (D-HAF) required by the claims is processed according to Applicant's unique methods to provide a D-HAF that is devoid of all amniotic stem cells, amniotic membrane particulate matter, chorion particles, and other undissolvables, and which is not heat-treated, chemical-treated, or irradiated) and is 
Therapeutic effects of the D-HAF arise from its unique compositions, which include anti- inflammatory molecules such as IL4, IL-10, IL-13, IFN-alpha, and transforming growth factor- beta (See Applicant's U.S. Patent Nos. 9,579,350 and 9,884,078). These anti-inflammatory molecules help regulate the local microenvironment for the immune cells in/around the lung tissue. The inflammatory molecules and cells play an important role in the pathogenesis of lung diseases such as acute respiratory distress syndrome (See Han S et al., J Immunol. 2015 February 1; 194(3): 855-860, "Han", copy enclosed; page 2 under subheading "Fundamentals of pathophysiology (inflammation and immunosuppression)" and Figure 2), infections (See Bohmwald K et al., Front. Immunol. 10:452 (2019), "Bohmwald", copy enclosed; page 1, Abstract) and injuries (See Lin S et al., Front. Immunol. 9:1545 (2018), "Lin", copy enclosed; page 2 under subheading "UNCONTROLLED INFLAMMATION: A CORE ISSUE IN ALI"). One skilled in the art would understand that treating/conditioning the lung tissues of patients who have been diagnosed with a lung disorder or injury using D-HAF including these beneficial anti- inflammatory molecules can help balance the immune microenvironment. 
Accordingly, once Applicant identified the efficacy of sterile filtered de-cellularized amniotic fluid in treating or alleviating one or more symptoms associated with a lung disorder or injury, and even went a step further in providing many exemplary conditions with successful treatment in the disclosure, the experimentation necessary to carry out the claimed methods in identifying appropriate dosage for each patient with any of these conditions became routine and therefore, not undue. 
It is clear from the amount of direction and guidance presented in the specification, the presence of working examples, the state of the prior art, and the relative skill in the art that one of ordinary skill in the art would be able to make and use the claimed methods based on the specification as filed and the common knowledge in the art at the time of filing without undue experimentation. 

This is not persuasive.
First, the Examiner notes that the treatments identified as enabled embodiments in the prior Office action are no longer relevant.  The rejection sets forth a set of symptoms relevant to each of COPD, asthma and asthma-induced COPD that were responsive to treatment or alleviation.  This is the only set of symptoms considered enabled by the application.  The claims are much broader, now embracing a sequelae of symptoms for each lung disorder and for each lung injury.  These differ considerably, 
The Examiner does not see any basis by which Applicant may rely on treatments that are “well known”, and which have been left out of the specification.
The Examiner disagrees with the misapplication of John Hopkins:
Johns Hopkins Univ. v. CellPro Inc., 152 F.3d 1342, 1361, 47 USPQ2d 1705, 1714 (Fed. Cir. 1998), "the enablement requirement is met if the description enables any mode of making and using the invention" (emphasis added).
To allegedly reset the requirement of enabling an extremely broad method claim, if there is any disclosed mode of making/using.  In the JHU case, there was an allegation that the claimed specific monoclonal antibody later known as CD34 (one macromolecule) was not enabled to make.  An Expert opined that it was difficult to make, and the specification did not discuss many attempts that would be required.  However, this expert did not even attempt to utilize the specification guidance in making this antibody.  The statement in in that context; i.e., for a product, if there is any enabled mode of making and using the product, the claim would be enabled.  The instant rejection is based on claims of treating “one or more” (i.e., embracing all) symptoms of a lung disorder or injury (i.e., embracing all symptoms of all lung disorders and all lung injuries); where a few symptoms of three lung disorders have demonstrated results in alleviating and or treating the symptom.  The subject matter enabled is a limited subset of a much larger claims scope.  Thus, the relevant question is what are the legal requirements for demonstration that the full scope of the claims are enabled, where there is evidence for a much smaller portion of the claims.

The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). …
With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged "pioneer status" of invention irrelevant to enablement determination).
The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation. …
The breadth of the claims was a factor considered in Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991). In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
Amgen has not enabled preparation of DNA sequences sufficient to support its all-encompassing claims. . . . [D]espite extensive statements in the specification 
See also the discussion of Inoperative Subject Matter in MPEP 2164.08(b):
A disclosure of a large number of operable embodiments and the identification of a single inoperative embodiment did not render a claim broader than the enabled scope because undue experimentation was not involved in determining those embodiments that were operable. In re Angstadt, 537 F.2d 498, 502-503, 190 USPQ 214, 218 (CCPA 1976). However, claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971).
In the instant case, the fact pattern is more closely comparative to Amgen Inc. v. Chugai Pharm. Co., in which there are a few symptom treatment/alleviation embodiments enabled, which do not support the much broader generic claims.  

Regarding WO 2017/218535 A1, even if Examples 2 and 3 of the WO document were considered to demonstrate enablement of the symptoms responsive in those patients (resolution of symptoms of military burn patient symptoms: shortness of breath on mild exertion, phlegm (productive), prolonged and excessive coughing, chest congestion, wheezing and occasional difficulty getting full deep breath, and increased exercise tolerance (Example 2); and shortness of breath on mild exertion, occasional difficulty in getting full deep breath, and alleviation of needed supplemental oxygen dependence symptoms in a patient with pulmonary fibrosis and improvement of exercise duration, addition of the enablement of these symptoms, in patients with these two conditions still does not approach enablement of the full scope of the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12, 15-16, 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 14-15, 17-18, 21 of U.S. Patent No. 9,579,350. Although the claims at issue are not identical, they are not patentably distinct the patent claims are drawn to the product, which appears to be the same as that of the instant claims, and methods of treatment, including pulmonary administration with a nebulizer.  The patent specification clearly indicates that COPD can be treated (see abstract), rendering obvious the COPD embodiment of instant claim 12.
Thus, the instant claimed method is obvious over the patented formulation, in view of the disclosed identical use.
See Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company, 97 USPQ2d 1797: We held that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. (p. 1800) …Thus, the holding of Geneva and Pfizer, that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use,” extends to any and all such uses disclosed in the specification of the earlier patent. (p. 1801).
Claims 1, 3-5, 12, 15, 16, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-14, 17, 18 of U.S. Patent No. 9,884,078. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to the product, which appears to be the same as that of the instant claims, and methods of treatment, including pulmonary administration.  The patent specification clearly indicates that COPD can be treated (see abstract), rendering obvious the COPD embodiment of instant claim 12.
Thus, the instant claimed method is obvious over the patented formulation, in view of the disclosed identical use.
See Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company, 97 USPQ2d 1797: We held that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. (p. 1800) …Thus, the holding of Geneva and Pfizer, that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use,” extends to any and all such uses disclosed in the specification of the earlier patent. (p. 1801).

Applicant argues:
Without making any admissions as to the correctness of the rejections, these rejections will be obviated by filing terminal disclaimers to the U.S. Patent No. 9,884078 and U.S. Patent No. 9,579350. 
Withdrawal of these rejections is respectfully requested. 

This is not persuasive.
Applicant fails to argue regarding the merits of the double patenting rejections; the Examiner presumes the agreement to file terminal disclaimers, without actually filing terminal disclaimers, is intended as a request to hold these rejections in abeyance.  It is not clear to the Examiner on what basis these rejection may be withdrawn, as requested.
The statement presented is not a response in accordance with 37 CFR 1.111(b), which indicates:
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.

The only basis for requesting abeyance are for objections or requirements as to form.  The applied double patenting rejections do not fall into these catergories.
The Examiner notes that MPEP 804 (I) (B) (1) indicates:
A complete response to a nonstatutory double patenting rejection (also called an "obviousness-type" or ODP rejection) is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional [this is not the case for the instant rejections].
…
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
Neither of the two permitted complete reply alternatives have been adopted: not arguments that the claims are patentably distinct over each other, nor the filing of a bona fide attempt to advance the application to final action.

	Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611